              Case 3:20-cv-02244-YY         Document 1       Filed 12/23/20   Page 1 of 5




David S. Barlow OSB 840101
Barlow Coughran Morales & Josephson, P.S.
1325 Fourth Ave., Ste. 910
Seattle, WA 98101
Tel. (206) 224-9900
davidb@bcmjlaw.com


                                UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                            AT PORTLAND

  BOARD OF TRUSTEES OF THE                             Case No.
  OREGON RETAIL EMPLOYEES
  PENSION PLAN,
                                                       COMPLAINT FOR COLLECTION OF
                            Plaintiff,                 EMPLOYER WITHDRAWAL
              v.                                       LIABILITY

  SIGNATURE NORTHWEST LLC, MFH
  AGI, LLC, MFH AVIATION, LLC, MFH
  DAYTON, LLC, MFH TRAILBLAZER
  LLC, MFH 16TH STREET GARAGE LLC,

                            Defendants.


         For their complaint, Plaintiff allege as follows:

                               I.        PARTIES AND JURISDICTION

         1.        Plaintiff is the Board of Trustees of the Oregon Retail Employees Pension Plan

(“Trust”). The Trust is an “employee pension benefit plan” as defined in § 3(2) of the

Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §

1002(2), and a “multiemployer plan” as defined in § 4001(a)(3) of ERISA, 29 U.S.C. §

1301(a)(3). Plaintiff is the “plan sponsor” of the Trust, as defined in § 4001(a)(10) of ERISA,

29 U.S.C. § 1301(a)(10).

                                                                            BARLOW COUGHRAN
 COMPLAINT– 1                                                            MORALES & JOSEPHSON, P.S.
                                                                         1325 FOURTH AVE, SUITE 910
                                                                              SEATTLE, WA 98101
                                                                                 (206) 224-9900

3801.000 (wdl) dm11g701ne
              Case 3:20-cv-02244-YY         Document 1       Filed 12/23/20      Page 2 of 5




         2.        Defendant Signature Northwest LLC (hereafter “Signature NW”) is an Oregon

corporation engaged in business in the State of Oregon having its principal office listed at 838

SW First Avenue, Suite 210, Portland, Oregon, 97204.

         3.        Signature NW is an “employer” as defined in § 3(5) of ERISA.

         4.        MFH AGI, LLC, MFH Aviation LLC, MFH Dayton, LLC, MFH Trailblazer LLC,

and MFH 16th Street Garage LLC share common ownership and are in the same controlled group

as Signature NW as defined by ERISA § 4001(b)(1), 29 U.S.C. § 1301(b)(1).

         5.        This Court has jurisdiction over this action pursuant to ERISA § 4301(b), 29

U.S.C. §1451(b).

         6.        Venue is properly laid in this Court pursuant to ERISA § 4301(d), 29 U.S.C. §

1451(d), because the Trust is administered within this judicial district.

                                II.  FIRST CLAIM FOR RELIEF
                            DEFAULT PURSUANT TO ERISA §4219(c)(5)(A)

         7.        The Trust re-alleges the facts set forth in paragraphs 1 through 6 as above as if

stated fully herein and further allege as follows:

         8.        The “plan year” of the Trust for purposes of ERISA § 4203, 29 U.S.C. § 1383,

begins January 1 and ends December 31.

         9.        Signature NW was obligated to make employer contributions to the Trust on

behalf of certain of its employees under the terms of one or more collective bargaining

agreements.

         10.       During the 2019 plan year, Signature NW permanently ceased to have an

obligation to contribute to the Trust.



                                                                               BARLOW COUGHRAN
 COMPLAINT– 2                                                               MORALES & JOSEPHSON, P.S.
                                                                            1325 FOURTH AVE, SUITE 910
                                                                                 SEATTLE, WA 98101
                                                                                    (206) 224-9900

3801.000 (wdl) dm11g701ne
             Case 3:20-cv-02244-YY         Document 1       Filed 12/23/20     Page 3 of 5




         11.       Signature NW had a complete withdrawal from the Trust for the purposes of

Section 4203(a)(1) of ERISA, 29 U.S.C. § 1383(a)(1) since it ceased to have an obligation to

contribute to the Trust.

         12.       As a result of its complete withdrawal, the Trust determined that Signature NW

owes $996,803.00 in withdrawal liability to the Trust.

         13.       By letter dated May 23, 2020, the Trust notified NW Signature in writing of its

withdrawal liability assessment and demanded payment in accordance with the installment

schedule. The first monthly payment of $47,143 was due August 20, 2020 and each subsequent

payment is due on the twentieth day of every month until a total of 26 monthly payments are

made.

         14.       On July 16, 2020, a follow up demand was personally served on Derek Lohrey,

the Registered Agent for Signature NW.

         15.       Signature NW has not submitted any payments to date.

         16.       By letter dated October 15, 2020, the Trust notified Signature NW that its

payment due on August 20, 2020 had not been received and that payment must be made within

60 days to avoid a default pursuant to Section 4219(c)(5)(A) of ERISA, 29 U.S.C.

§1399(c)(5)(A).

         17.       Signature NW has not submitted a request for review to the Trust pursuant to

ERISA § 4219(b)(2)(A), 29 U.S.C. § 1399(b)(2)(A) nor has it initiated arbitration to contest

the assessment pursuant to ERISA § 4221(a), 29 U.S.C. § 1401(a).

         18.       More than sixty days have passed since the Trust’s October 15, 2020 letter

demanding payment of its first installment payment. Signature NW failed to make the required


                                                                             BARLOW COUGHRAN
 COMPLAINT– 3                                                             MORALES & JOSEPHSON, P.S.
                                                                          1325 FOURTH AVE, SUITE 910
                                                                               SEATTLE, WA 98101
                                                                                  (206) 224-9900

3801.000 (wdl) dm11g701ne
             Case 3:20-cv-02244-YY         Document 1       Filed 12/23/20     Page 4 of 5




payment and is accordingly in default pursuant to ERISA § 4219(c)(5)(A), 29 U.S.C.

§1399(c)(5)(A).

         19.       Pursuant to ERISA § 4221(b)(1), 29 U.S.C. §1401(b)(1), Signature NW owes

the Trust immediate payment of $996,803 in withdrawal liability.

         20.       Under the terms of the Trust Agreement and ERISA §§ 4301(b), 515, and

502(g)(2), Signature NW is obligated to pay liquidated damages, interest, reasonable attorney’s

fees, costs and expenses of suit to be determined upon motions at trial. 29 U.S.C. §§ 1451(b),

1145, 1132(g)(2).

                                III. SECOND CLAIM FOR RELIEF:
                                CONTROLLED GROUP LIABILITY

         21.       The Trust re-alleges the facts set forth in paragraphs 1 through 20 above as if

stated fully herein and further allege as follows:

         22.       MFH AGI, LLC, MFH Aviation LLC, MFH Dayton, LLC, MFH Trailblazer

LLC, and MFH 16th Street Garage LLC share common ownership and are in the same

controlled group as Signature NW as defined by ERISA § 4001(b)(1), 29 U.S.C. § 1301(b)(1).

         23.       Signature NW’s failure to submit a request for review or initiate arbitration

applies to MFH AGI, LLC, MFH Aviation, LLC, MFH Dayton, LLC, MFH Trailblazer, LLC,

and MFH 16th Street Garage LLC because they are in the same controlled group as Signature

NW as defined by ERISA § 4001(b)(1), 29 U.S.C. § 1301(b)(1).

         24.       MFH AGI, LLC, MFH Aviation LLC, MFH Dayton, LLC, MFH Trailblazer

LLC, and MFH 16th Street Garage LLC are jointly and severally liable for the immediate

payment of $996,803 in withdrawal liability to the Trust because they are in the same

controlled group as Signature NW as defined by ERISA § 4001(b)(2), 29 U.S.C. § 1301(b)(1).

                                                                             BARLOW COUGHRAN
 COMPLAINT– 4                                                             MORALES & JOSEPHSON, P.S.
                                                                          1325 FOURTH AVE, SUITE 910
                                                                               SEATTLE, WA 98101
                                                                                  (206) 224-9900

3801.000 (wdl) dm11g701ne
             Case 3:20-cv-02244-YY          Document 1       Filed 12/23/20      Page 5 of 5




                   WHEREFORE, the Trust prays for judgment against the defendants, jointly and

severally as follows:

         (a)       Against defendants Signature Northwest LLC, MFH AGI, LLC, MFH Aviation

                   LLC, MFH Dayton, LLC, MFH Trailblazer LLC, and MFH 16th Street Garage

                   LLC for the full amount of withdrawal liability found to be owing to the Trust

                   to the date of the judgment herein;

         (b)       For liquidated damages, interest, attorney fees, and costs of expenses of suit;

         (c)       For such other and further relief as the Court deems just and equitable.

         DATED THIS 23rd day of December, 2020

                                                 /s/ David S. Barlow
                                                 David S. Barlow, OSB 840101
                                                 BARLOW COUGHRAN
                                                 MORALES & JOSEPHSON, P.S.
                                                 1325 4th Ave., Suite 910
                                                 Seattle, WA 98101
                                                 Tel. (206) 224-9900
                                                 Fax. (206) 224-9820
                                                 davidb@bcmjlaw.com
                                                 Attorney for Plaintiff Trust




                                                                               BARLOW COUGHRAN
 COMPLAINT– 5                                                               MORALES & JOSEPHSON, P.S.
                                                                            1325 FOURTH AVE, SUITE 910
                                                                                 SEATTLE, WA 98101
                                                                                    (206) 224-9900

3801.000 (wdl) dm11g701ne
